This cause came on for further consideration upon the filing of an application •for reinstatement by respondent, Jacqueline Souel Downey.
The court coming now to consider its order of March 4, 1992, suspending respondent, Jacqueline Souel Downey, Attorney Registration No. 0022818, last known business address in Columbus, Ohio, from the practice of law in Ohio for eighteen months with six months of the suspension stayed on conditions, pursuant to former Gov.Bar R. V(7) (now [6][B]), finds that respondent has substantially complied with that order and with the provisions of Gov.Bar R. V(10)(A). Therefore,
IT IS ORDERED by the court that Jacqueline Souel Downey be, and hereby is, reinstated to the practice of law in the state of Ohio.
IT IS FURTHER ORDERED that respondent comply immediately with the requirements of Gov.Bar R. VI.
IT IS FURTHER ORDERED that the Clerk of this court issue certified copies of this order as provided for in Gov.Bar R. V(8)(D)(1), that publication be made as provided for in Gov.Bar R. V(8)(D)(2), and that respondent bear the costs of publication.
For earlier case, see Columbus Bar Assn. v. Downey (1992), 63 Ohio St.3d 141, 586 N.E.2d 76.
Moyer, C.J., A.W. Sweeney, Douglas, Wright, Resnick, F.E. Sweeney and Pfeifer, JJ., concur.